DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4, 6-11, and 13-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 14, it is unclear as to how high a “high temperature” actually is.
	Regarding claim 6, is it unclear as to how low a “low boiling point” actually is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 8, 14, 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US 2013/0079621, of record) in view of Nields (US 2010/0185087).
Regarding claims 1 and 14, Shoham discloses a method and system comprising: receiving, by an acoustic delivery device ([0065]: “(HIFU) source”), a set of focus points within a target area in a patient’s vasculature for simultaneous application of a set of multifocal acoustic waves ([0065]: “multiple simultaneous foci”) and a configuration for the set of multifocal acoustic waves for a magnetic resonance guided focused ultrasound (MRgFUS) application, wherein the MRgFUS application is at least one of an ablation procedure ([0065]: “high-Intensity focused ultrasound (HIFU) and/or a magnetic resonance-guided focused Ultrasound (MRgFUS) source” performs ablation); and applying, by the acoustic delivery device, the set of multifocal acoustic waves configured according to the configuration to the set of focus points simultaneously ([0065]: “multi focused acoustic wave source”; “multiple simultaneous foci”).  Shoham does not explicitly disclose heating blood at each of the set of focus points to facilitate the MRgFUS application at a downstream focus point of the set of focus points, wherein the downstream focus point comprises blood at a high temperature than that at each upstream focus point of the set of focus points due to the blood being heated at the upstream focus points flowing downstream.  However, Nields teaches that flowing blood near a point of ablation may absorb and carry away the heat from the ablation point ([0210]; Figs. 7A-7C).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the temperature gradient as taught by Nields to the ablation 
Regarding claims 8 and 17, Shoham discloses that the acoustic delivery device comprises a clinical magnetic resonance guided focused ultrasound (MRgFUS) scanner to control application of the multifocal acoustic waves based on acquired magnetic resonance (MR) images ([0065]; [0133]…[0135]; [0146]).

Claim(s) 2, 3, 7, 15, and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US 2013/0079621, of record) in view of Nields (US 2010/0185087), as applied to claims 1 and 14 above, in view of Sokka (US 2008/0200845, of record).
Regarding claims 2 and 15, neither Shoham nor Nields explicitly disclose administering an accelerant to the patient intravenously; and wherein the accelerant increases an efficacy of the heating of the blood at each of the set of focus points.  However, Sokka teaches intravenous administration of an accelerant ([0029]: “injected intravascularly”) and that the accelerant may enhance heating ([0008]: “if gas bubbles and cavitation are induced at the proper time…predictable and more uniform lesions can be generated…produces on average lesions three times larger”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the administration of Sokka, as to provide enhanced efficacy of thermal treatment.
Regarding claim 3, neither Shoham nor Nields explicitly disclose that the accelerant comprises a plurality of microbubbles.  However, Sokka teaches the use of gas bubbles ([0008]: “if gas bubbles and cavitation are induced at the proper time…predictable and more uniform lesions can be generated…produces on average lesions three times larger”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the administration of Sokka, as to provide enhanced efficacy of thermal treatment.
Regarding claims 7 and 16, neither Shoham nor Nields explicitly disclose that the accelerant confines the heating to the sequential locations without damaging near field healthy tissues outside of an acoustic focus.  However, Sokka teaches protecting tissues or vital anatomy during focused ultrasound therapy ([0028]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the confinement of Sokka to the thermal therapy system of Shoham and Nields, as to provide protection of untreated tissue.

Claim(s) 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US 2013/0079621, of record) in view of Nields (US 2010/0185087), as applied to claims 8 and 17 above, in view of “Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating” by Phillips et al. J. Acoustic Soc. Am. 134 (2). August 2013 (hereinafter as Phillips, of record).
Regarding claims 9 and 18, Shoham discloses that the acquired MR images quantify a temperature distribution over time using magnetic resonance (MR) thermometry maps ([0050]).  Neither Shoham nor Nields explicitly disclose that the maps are created by proton resonance frequency shifts.  However, Phillips teaches computing temperature maps using the proton resonance frequency shift method (p.1476, column 2, lines 19-26).  Thus, it would have been 
Regarding claims 10 and 19, Shoham discloses that at least one of a phase or an amplitude of the multifocal acoustic waves is varied based on data shown in the magnetic resonance (MR) thermometry maps ([0050]; [0065]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US 2013/0079621, of record) in view of Nields (US 2010/0185087) in view of Sokka (US 2008/0200845, of record), as applied to claim 2 above, in view of “Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating” by Phillips et al. J. Acoustic Soc. Am. 134 (2). August 2013 (hereinafter as Phillips, of record).
Regarding claim 4, neither Shoham, Nields, nor Sokka explicitly disclose that the accelerant is configured to undergo a phase change from liquid to gas upon exposure to a sonic pressure from the set of multifocal acoustic waves.  However, Phillips teaches an accelerant that undergoes a phase change from liquid to gas upon exposure to multifocal acoustic waves (p.1474, column 1, lines 15-26; p.1481, column 1, lines 17-20).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the accelerant of Phillips to the thermal treatment system of Shoham, Nields, and Sokka, as to provide an appropriate type of accelerant.

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US 2013/0079621, of record) in view of Nields (US 2010/0185087) in view of Sokka (US 2008/0200845, of record) in view of “Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating” by Phillips et al. J. Acoustic Soc. Am. 134 (2). August 2013 (hereinafter as Phillips, of record), as applied to claim 4 above, in view of “Decafluorobutane as a phase-change contrast agent for low-energy extravascular ultrasonic imaging” by Sheeran et al. Ultra. Med. & Biol. Vol. 37, No. 9, pp. 1518-1530, 2011 (hereinafter as Sheeran, of record).
Regarding claim 6, neither Shoham, Nields, Sokka, nor Phillips explicitly disclose that an accelerant has a low boiling point.  However, Sheeran teaches an accelerant with a low boiling point (p.3, paragraph 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the accelerant of Sheeran to the thermal treatment of Shoham, Nields, Sokka, and Phillips, as to provide a phase change that is robust.

Claim(s) 11, 13, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US 2013/0079621, of record) in view of Nields (US 2010/0185087), as applied to claims 1 and 14 above, in view of Partanen (US 2013/0217950, of record).
Regarding claim 11, neither Shoham nor Nields explicitly disclose introducing a magnetic resonance (MR) or ultrasound contrast agent into the patient’s vasculature to aid in determination of complete vascular occlusion.  However, Partanen teaches the monitoring of therapy ([0090]).  Thus, it would have been obvious to one of ordinary skill in the art before the 
Regarding claims 13 and 20, neither Shoham nor Nields explicitly disclose that the set of focus points is arranged linearly.  However, Partanen teaches that sequential locations are arranged linearly ([0077]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an appropriate spread of focal points for effective heating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793